 Case 2:16-cv-00237-JAK-GJS Document 132 Filed 07/15/19 Page 1 of 24 Page ID #:1236




1    Barrett S. Litt, SBN 45527
     Email: blitt@kmbllaw.com
2    KAYE, MCLANE, BEDNARSKI & LITT
     975 East Green Street
3    Pasadena, California 91106
4    Telephone: (626) 844-7660
     Facsimile: (626) 844-7670
5
     Carol A. Sobel, SBN 84483
6    Email: carolsobel@aol.com
7    LAW OFFICE OF CAROL A. SOBEL
     3110 Main Street, Suite 210
8    Santa Monica, California 90405
     Telephone: (310) 393-3055
9    Facsimile: (310) 451-3858
10   ADDITIONAL COUNSEL LISTED
11   ON NEXT PAGE
     Attorneys for Plaintiffs
12
                             UNITED STATES DISTRICT COURT
13                          CENTRAL DISTRICT OF CALIFORNIA
14
     CHARMAINE CHUA, ET AL.               CASE NO: 2:16-CV-00237-JAK-GJS(X)
15                                        [HON. JOHN A. KRONSTADT]
              PLAINTIFFS,
16                                        DECLARATION OF BARRETT S. LITT
                                          IN SUPPORT OF MOTION FOR
17                             VS.
                                          PRELIMINARY APPROVAL OF
18                                        CLASS ACTION SETTLEMENT
     CITY OF LOS ANGELES, ET AL.,
19                                        HEARING DATE: SEPTEMBER 9, 2019
              DEFENDANTS.                 HEARING TIME: 8:30 A.M.
20
                                          COURTROOM:    10B
21
22
23
24
25
26
27
28                                    1
 Case 2:16-cv-00237-JAK-GJS Document 132 Filed 07/15/19 Page 2 of 24 Page ID #:1237




1    ADDITIONAL PLAINTIFFS’ COUNSEL
2    Paul Hoffman, SBN 71244
     Email. hoffpaul@aol.com
3    Catherine Sweetser. SBN271142
4    Email. catherine.sdshhh@gmail.com
     SCHONBRUN, SEPLOW, HARRIS & HOFFMAN
5    732 Ocean Front Walk
     Venice, California 90291
6    Tel. (310) 396-0731
7    Fax. (310) 399-7040

8    Colleen M. Flynn, SBN 234281
     Email. cflynnlaw@yahoo.com
9    LAW OFFICE OF COLLEEN FLYNN
     3435 Wilshire Boulevard, Suite 2910
10   Los Angeles, California 9001 0
11   Tel. 213 252-9444
     Fax. 213 252-0091
12
     Matthew Strugar, SBN 232951
13   Email. matthewstrugar@gmail.com
     LAW OFFICE OF MATTHEW STRUGAR
14   2108 Cove Avenue
15   Los Angeles, California 90039
     Tel: 323 696-2299
16
17
18
19
20
21
22
23
24
25
26
27
28                                    2
 Case 2:16-cv-00237-JAK-GJS Document 132 Filed 07/15/19 Page 3 of 24 Page ID #:1238




1          I, BARRETT S. LITT, declare:
2          1.     This declaration is submitted in support of Plaintiffs’ Motion for Preliminary
3    Approval of the proposed class settlement in this case. The facts set forth herein are
4    within my personal knowledge or knowledge gained from review of the pertinent
5    documents. If called upon, I could and would testify competently thereto.
6          2.     I am an attorney duly licensed to practice in the State of California. Since
7    1984, I have been the principal or senior partner in firms that operate for the specific
8    purpose of developing and maintaining a civil rights and public interest law practice that
9    operates in the private sector on the basis of self-generated fee awards and other
10   recoveries. Since January 1, 2013, I have been a partner in the law firm of Kaye,

11   McLane, Bednarski & Litt. Between September 2010 and December 31, 2012, I was a

12   partner in the law firm of Litt, Estuar, and Kitson. From July 2004 to September 2010, I

13   was a partner in the law firm of Litt, Estuar, Harrison, and Kitson. From 1998 to July
     2004, I was the principal in the law firm of Litt & Associates, Inc. From September 1,
14
     1991 to May 1, 1997, when my then partner left the law firm to become Deputy General
15
     Counsel for Civil Rights at the federal Department of Housing and Urban Development, I
16
     was a partner at the firm of Litt & Marquez. And for the seven years prior to that, I was a
17
     partner in the firm of Litt & Stormer, Inc.
18
           3.     Carol Sobel, Paul Hoffman and I have acted as co-lead counsel in this case
19
     since it was filed. All three of us have litigated several protest class actions together as
20
     well as numerous other complex civil rights cases and class actions. Our qualifications
21
     and experience in class action litigation have been provided in declarations filed in
22
     connection with the motions for class certification and will not be repeated here, except
23
     to repeat that we are highly experienced in civil rights damages class actions. I am one of
24
     most experienced civil rights class action litigators in the country and have probably
25
     acted as class action counsel in more law enforcement related civil rights damages class
26   actions than any lawyer in the country. I have attached as Exhibit 1 to this Declaration a
27   copy of my current CV, which recites, inter alia, my class action cases to date.
28                                           3
 Case 2:16-cv-00237-JAK-GJS Document 132 Filed 07/15/19 Page 4 of 24 Page ID #:1239




1          4.     The settlement terms were negotiated at arms’ length with the assistance of
2    an experienced mediator and jurist, now retired Magistrate Judge Jay Gandhi, after three
3    in-person mediation sessions and one subsequent direct party-to-party negotiation.
4          5.     This case was litigated extensively and vigorously. Plaintiffs conducted
5    extensive discovery, both documents and numerous depositions. They also gathered
6    substantial third-party evidence. They retained experts regarding the propriety of the

7    police actions, reenactment of the audibility of the police unlawful assembly

8    announcement and general damages.

9          6.     Based on our review of the arrest records and other discovery and outreach,
     we have determined that the size of the certified 6th & Hope class in this case is
10
     approximately 140 individuals.
11
           7.     The proposal for incentive awards was at Class Counsel’s initiative, and no
12
     discussion or agreement regarding incentive awards occurred with the Named Plaintiffs
13
     until the proposed settlement was reached. The amount of the proposed incentive awards
14
     was at Plaintiffs’ counsel’s initiative and reflects our assessment of a reasonable incentive
15
     award based on the contributions of the class representatives, the risk taken by them and
16
     the size of the settlement.
17
           8.     In my experience in settling other protest class actions, we anticipate a claim
18
     rate of approximately 80-85%, but do not consider it likely that we will reach 100%. This
19
     is a considerably higher claim rate than most jail or other law enforcement class actions.
20
     This is due to the relatively small class size and the relative cohesiveness of protest class
21
     members. Most of my large law enforcement class actions, with class members
22   numbering in the tens or hundreds of thousands, have had claims rates in the 15-20%
23   range, occasionally higher.
24         9.      The recovery for class members is substantial, especially when viewed from
25   the perspective of the trial risks. Given the class size of approximately 140, and the class
26   fund of $200,000, the minimum recovery per class member is approximately $1425.
27   Given that not all class members will file claims, the likely recovery per class member
28                                          4
 Case 2:16-cv-00237-JAK-GJS Document 132 Filed 07/15/19 Page 5 of 24 Page ID #:1240




1    (assuming an 80-85% claims rate) is approximately $1700. While this is lower than
2    amounts in some comparable cases, this case carried greater risk. Defendants claimed that
3    the unlawful assembly order was justified and audible, and claimed that they did not deny
4    OR release but rather needed the time to process the arrestees before releasing them. (In
5    contrast to other denial of OR cases, all plaintiffs were released within approximately 18
6    hours of arrest.) While Plaintiffs believed they had a strong claim, they considered this

7    claim to be more subject to dispute than other cases they have handled. Plaintiffs’ counsel

8    concluded that a recovery of between $1500-$2000 per class member is a fair settlement

9    given the disputed nature of the claim and that all class members were released within 18
     hours (in contrast to longer detentions in other cases).
10
           10.    We did not send this case out for bid to individual professional class
11
     administrators but instead decided to have the class administration handled by Ms.
12
     Sobel’s office. In our previous protest cases, where we have used professional class
13
     administrators, Ms. Sobel has ended up engaging in substantial independent outreach to
14
     class members because of her role in representing the protest organizers preceding and
15
     during the protests, as a result of which she has built substantial relationships with many
16
     protest organizers and activists in the Los Angeles area. In my recent experience in
17
     settling several class actions over the past few years, in each of which professional class
18
     administrators were retained, the minimum cost of a professional administrator, no matter
19
     how small the class size, is $30,000 or more. We have agreed instead that Ms. Sobel will
20
     do the class administration for $20,000. This is advantageous to the class because it is a
21
     lower cost than for a professional administrator and advantageous to Ms. Sobel because
22   she will receive some compensation for her work in reaching class members whereas her
23   similar work in other cases went completely uncompensated. Accordingly, we request
24   that the Court appoint the Law Office of Carol Sobel as class administrator.
25         11.    The agreed-upon attorneys’ fee award, subject to court approval, reflects a
26   substantial discount from what Plaintiffs’ counsel would have sought and would
27   reasonably expect to be awarded as statutory attorneys’ fees. While the fees are higher
28                                          5
 Case 2:16-cv-00237-JAK-GJS Document 132 Filed 07/15/19 Page 6 of 24 Page ID #:1241




1    than the Class Damages Fund, that is not uncommon in fee shifting cases where the
2    damages are relatively small and substantial attorney effort is required to obtain relief.
3    See City of Riverside v. Rivera, 477 U.S. 561, 106 S.Ct. 2686, 2695, 91 L.Ed.2d 466
4    (1986) (upholding statutory fee award of $245,456.25 although the compensatory and
5    punitive damages totaled only $33,350, over a 10 to 1 ratio and quoting S.Rep. No. 94-
6    1011, p.6 (176), reprinted in, U.S. Code Cong. & Admin.News 1976 pp. 5908, 5913

7    (“[b]ecause damage awards do not reflect fully the public benefit advanced by civil rights

8    litigation, Congress did not intend for fees in civil rights cases ... to depend on obtaining

9    substantial monetary relief. Rather, Congress made clear that it ‘intended that the amount
     of fees ... not be reduced because the rights involved may be nonpecuniary in nature.’ ”)
10
     (emphasis added by Supreme Court)). As a result, “[e]ven in cases seeking only monetary
11
     relief, ‘a successful civil rights plaintiff often secures important social benefits that are
12
     not reflected in nominal or relatively small damage awards.’ Id. at 574. See also, e.g.,
13
     Rodriguez v. Cty. of Los Angeles, 891 F.3d 776 (9th Cir. 2018) (upholding attorney fee
14
     award of $5,378,174.66 where the damages award was $950,000); Quesada v. Thomason,
15
     850 F.2d 537, 540 (9th Cir. 1988) (“it is inappropriate for a district court to reduce a fee
16
     award below the lodestar simply because the damages obtained are small. Permitting
17
     such reductions would create an incentive to bring only those civil-rights cases that
18
     would produce large damage awards. This incentive conflicts with the purposes of
19
     section 1988”) (citing Rivera).
20
           12.    For my firm, we annually review rates for each attorney and other biller and
21
     determine the rate for each in complex civil rights cases (which by definition we consider
22   includes class actions), and the rates set forth here for my firm reflect those rates.
23         13.    As this Court has requested, Plaintiffs have provided summaries of the time
24   spent to date, organized in the manner specified in this Court’s Standing Order in Civil
25   Cases, which can be found in Exhibit D to the preliminary approval motion. That
26   Standing Order also specifies that Plaintiffs provide an estimate of the remaining work to
27   be done. That work includes filing a motion for approval of the attorneys’ fees, dealing
28                                           6
 Case 2:16-cv-00237-JAK-GJS Document 132 Filed 07/15/19 Page 7 of 24 Page ID #:1242




1    with class administration issues that normally arise in the context of a settlement of this
2    type, responding to any objections, drafting the motion for final approval and
3    accompanying order, appearing at the hearing on the motion for final approval and
4    handling issues from late class members inquiring if they can receive money even though
5    they did not file timely. In my experience, depending on events that cannot be determined
6    in advance, the low end of the attorney hours needed to address these issues is

7    approximately 125 attorney hours, and it could easily be 200 hours or more. This estimate

8    does not include paralegal time.

9           14.    Because Plaintiffs will be filing a full attorney’s motion, we do not at this
     time provide the full support for the fees to be received. We have provided information
10
     on some awards in the Declaration of Carol Sobel demonstrating that previously
11
     approved rates for the counsel in this case are as high as $1150 and generally that the
12
     actual award in this case is reasonable by any measure. See also, e.g., McKibben v.
13
     McMahon, 2019 WL 1109683 *13-14 (C. D. Cal. 2019) (in a class action lodestar award,
14
     where the Court found that my rate of $1150, and other rates ranging from $875 for a 32
15
     year attorney, $715 for a 15 year attorney, $600 for a ten year attorney, $480 for a six
16
     year attorney, $390 for a four year attorney, and paralegal rates from $$175-$335, “as
17
     reflected in Plaintiffs’ motion for attorney’s fees and costs[,] are reasonable”).1
18
            15.    In addition, given that the hours for the three appointed Class Counsel
19
     constitute in the range of half of the hours in the case, I provide support for the rates used
20
     for them (Carol Sobel, $1000; Paul Hoffman, $1050; Barry Litt, $1200) in the paragraphs
21
     below (which are supported by the submission as exhibits to this Declaration of my
22   curriculum vitae, attached to this Declaration as Exhibit 1and my exhibit of fee awards,
23   attached this Declaration as Exhibit 2.
24
25
26   1
       That case, like this one, involved a class action settlement where the fees were awarded on a
27   lodestar basis as a statutory fee, and Plaintiffs’ counsel substantially discounted the rates they
     would have sought in a contested fee motion upon prevailing in the case.
28                                             7
 Case 2:16-cv-00237-JAK-GJS Document 132 Filed 07/15/19 Page 8 of 24 Page ID #:1243




1          16.      As I mentioned, my full curriculum vitae is attached. To give some sense of
2    my experience, I mention here the largest civil rights cases (in dollar terms) in which I
3    have been the lead counsel (seven of which are class actions) and which have been
4    resolved as of this writing:
5                 Williams v. Block, Case No. CV97-03826 CW (C.D. Cal.) and related cases
6                   (a series of cases regarding county jail overdetention and strip searches,

7                   settled for $27 Million and a complete revamp of jail procedure);

8                 Craft v. County of San Bernardino, EDCV05-0359 SGL (C.D. Calif.)

9                   (reported at 2008 U.S.Dist. LEXIS 27526) (certified class action against
                    the Sheriff of San Bernardino County for blanket strip searches of
10
                    detainees, arrestees, and persons ordered released from custody; partial
11
                    summary judgment decided for plaintiffs; $25.5 Million settlement plus
12
                    injunctive relief in 2008);
13
                  Craig Coley v. City of Simi Valley (wrongful conviction case of man
14
                    imprisoned for 39 years for crime he did not commit; settled pre-filing for
15
                    $21 Million; case handled jointly with Neufeld, Scheck & Brustin, who are
16
                    based in New York);
17
                  McClure v. City of Long Beach (fair housing case against City of Long
18
                    Beach for preventing six group homes for the handicapped from opening;
19
                    jury verdict before remittitur of $22.5 Million (exclusive of attorneys’ fees)
20
                    rendered 8/04/04; case settled for $20 Million);
21
                  MIWON v. City of Los Angeles, Case No.: CV07-3072 AHM (FMMx)
22                  (class action on behalf of demonstrators attacked by LAPD in MacArthur
23                  Park on May 1, 2007; settled in 2009 for $12.75 Million plus injunctive
24                  relief);
25                Bynum v. District of Columbia, Case No. 02-956 (RCL) (D.D.C.) (certified
26                  class action against the District of Columbia for overdetentions and strip
27                  searches of persons ordered released from custody, settled for $12 Million
28                                            8
 Case 2:16-cv-00237-JAK-GJS Document 132 Filed 07/15/19 Page 9 of 24 Page ID #:1244




1                   in 2006);
2                 Nozzi v. Housing Authority of the City of Los Angeles, Case No. CV 07-
3                   00380 PA (FFMx) (settlement of approximately $9.4 Million for failing to
4                   provide proper mandated notice prior to subsidy reduction to Section 8
5                   Housing Choice Voucher Program holders pending);
6                 O’Connell v. County of Los Angeles, Case No. 13-CV-01905 MWF

7                   (PJWx) ($15 Million settlement in wrongful conviction case pending);

8                 Goldstein v. City of Long Beach, et al., Case No. CV04-9692 AHM (Ex)

9                   (C.D. Cal.) (wrongful conviction case against Long Beach Police
                    Department based on violation of Brady v. Maryland for man imprisoned
10
                    for 24 years; $7.95 Million settlement in August 2010);
11
                  Lopez v. Youngblood, 609 F.Supp.2d 1125 ((E.D. Cal. 2009) (Settlement
12
                    approved for putative class fund of approximately $7 Million for inmates
13
                    strip searched after becoming entitled to release, and strip searches in
14
                    groups);
15
                  Barnes v. District of Columbia, Case 1:06-cv-00315-RCL 02-956 (RCL)
16
                    (D.D.C.) (Bynum follow-up certified class action against the District of
17
                    Columbia for overdetentions and strip searches of persons ordered released
18
                    from custody, settled for $6 Million in 2006).
19
           17.      This list does not include at least four pending class actions, two of which
20
     are currently in settlement negotiations and which I expect to resolve for eight figures,
21
     and two others of which are in earlier stages but will likely resolve in the eight figures if
22   we are successful.
23         18.      My qualifications have been noted by various courts or opposing experts.
24   Following are a few examples:
25      a. Central District Judge Consuelo Marshall, in a fee decision in Rodriguez et al. v.
26         County of Los Angeles et al., CV 10-6342-CBM (AJWx) (12/27/2014), found that
27         “Barrett S. Litt, who served predominantly in a consulting role on this case, is
28                                            9
     Case 2:16-cv-00237-JAK-GJS Document 132 Filed 07/15/19 Page 10 of 24 Page ID
                                       #:1245



1          considered one of the leading civil rights attorneys in the country” and that the
2          requested rate “of $975 per hour for Attorney Litt is supported by his strong
3          reputation and experience.”
4       b. Kenneth Moscaret, a well-known defense fee auditor, recently stated in a
5          declaration where he addressed my qualifications that I had “an outstanding
6          background and reputation in civil rights/constitutional litigation in Los Angeles”,

7          that I was “one of the top litigators in [my] field” and that he believed that my

8          “skill, experience, and reputation in his field are deserving of a premium rate”

9          (although he thought a premium rate was lower than I do).
        c. Magistrate Judge Carla Woehrle, in awarding attorneys’ fees in Williams v. Block,
10
           supra, commented that I am “considered one of the outstanding civil rights
11
           litigators in California, with special expertise in class actions, [and] the other
12
           attorneys involved in this litigation on behalf of the class are highly regarded,
13
           experienced and capable civil rights attorneys….”
14
        d. United States District Judge Stephen Larson, in awarding attorneys’ fees in Craft
15
           v. County of San Bernardino, supra, commented that “Plaintiffs’ counsel are
16
           experienced civil rights litigators who are at the top of their field of expertise –
17
           civil rights litigation with special expertise in civil rights class actions.”
18
        e. In awarding attorneys’ fees in Gamino v. County of Ventura, Case No. CV02-
19
           9785 CBM (Ex), the Court stated in 2005, “Mr. Litt is widely known as one of the
20
           foremost civil rights attorneys in California, having a particular expertise in civil
21
           rights class actions and other complex multi-party civil rights cases, especially
22         law enforcement class actions.”
23      f. In Molina v. Lexmark International Inc., LA Super. Ct. No. BC339177, Order
24         Granting Plaintiff’s Motion for Attorney’s Fees and Costs in the Amount of
25         $5,772,008.07, filed Oct. 28, 2011 at 4., where I submitted a declaration in
26         support of a fee motion, Judge Gregory W. Alarcon described another attorney
27         and me as “acknowledged experts in attorney fees in class action cases . . . .”
28                                          10
     Case 2:16-cv-00237-JAK-GJS Document 132 Filed 07/15/19 Page 11 of 24 Page ID
                                       #:1246



1           19.    As my case list demonstrates, I have been involved with, and successful in, a
2    wide range of complex civil rights cases, and have regularly brought fee motions under
3    numerous federal and state fee shifting provisions. I frequently provide fee declarations
4    in support of fee applications by other attorneys in civil rights cases, which have been
5    cited in fee orders in the Central District to support fees that are in line with those that
6    counsel for the Plaintiffs are seeking in this case. See, e.g., Rauda v. City of Los Angeles,

7    CV08-3128 CAS (PJW), Fee Order dated 12/20/2010, p.10 (“With respect to the

8    reasonableness of the fees requested, the Court finds that plaintiffs have sufficiently

9    documented the fees requested. It further concludes, and is satisfied based on the
     declarations of Barrett S. Litt and Carol A. Sobel in support of plaintiffs’ motion that the
10
     hourly rates requested by plaintiffs are consistent with those in the relevant legal
11
     community for individuals having the stature of plaintiffs’ counsel.”); Lauderdale v. City
12
     of Long Beach, No. CV 08-979 ABC (JWJx), Fee Order dated 1/11/2010, p.11 (“Barrett
13
     S. Litt, another experienced civil rights litigator, also testified that the rates are in line
14
     with the Southern California market, his own experience, and fee awards in similar
15
     cases.”).
16
            20.    I regularly review a variety of material to keep abreast of rates charged and
17
     awarded for complex litigation in Southern California. I do this in several ways,
18
     including contacting firms to provide (on either a public or confidential basis) current rate
19
     information; speaking with other attorneys familiar with complex litigation rates;
20
     reviewing court filings and cases regarding attorneys’ fees (including both fee
21
     applications and fee awards); and obtaining other sources of fee information. In
22   particular, I collect a wide variety of civil rights awards (either lodestar awards or
23   lodestar crosschecks in civil rights class action fee awards) and class action awards in
24   consumer cases with lodestar crosschecks, the results of which are described further on in
25   this declaration. This has included review of rates sought and awarded to such boutique
26   civil rights firms as my own firm(s); the ACLU; the Disability Rights Legal Center;
27   Disability Rights Advocates; Public Counsel, Hadsell, Stormer et al.; the Law Offices of
28                                            11
     Case 2:16-cv-00237-JAK-GJS Document 132 Filed 07/15/19 Page 12 of 24 Page ID
                                       #:1247



1    Carol Sobel; Schonbrun, DeSimone et al.; and awards to various individual civil rights
2    practitioners. In addition, to the extent I am able, I collect information regarding
3    commercial rates; there are periodically reported decisions addressing fee awards in
4    commercial cases, which I periodically review; and I periodically review or collect rates
5    from various large law corporate firms they have provided to courts or elsewhere.
6                 SOURCE MATERIALS RELIED ON FOR RATE OPINIONS

7          21.      The rate information on which I rely is set forth in full in Exhibit 2 to this

8    Declaration, which is incorporated by this reference and is broken into three tables,
     described as follows:
9
                  Table 1: Civil Rights Lodestar Awards/Lodestar Crosschecks. These are
10
                    taken from reported attorney fee awards, or filed court orders, in civil rights
11
                    cases where there was either a direct lodestar award or a lodestar
12
                    crosscheck against a percentage of the settlement or award fee.
13
                  Table 2: Consumer/Wage & Hour Class Action Lodestar Crosschecks. This
14
                    is self-explanatory, and was taken from reported cases.
15
                  Table 3: Commercial or Reported Standardized Rates Reflected in Select
16
                    Attorney Fee Awards, Declarations or Reports. These are a firm’s standard
17
                    rates reported either in a court filing, referred to in a court decision,
18
                    provided to counsel, or contained in the 2009 Court Express summary of
19
                    bankruptcy filings referred to previously.
20         22.      Exhibit 2 contains three cuts of the same information, each containing three
21   tables, organized and designated as follows: 1) organized by case; 2) organized by years
22   of graduation, most to least; and 3) organized by rates, highest to lowest (based on the
23   adjusted rate for the year 2014, which concept is described below). I draw on this rate
24   information in addressing the reasonableness of the rates requested in the Plaintiffs’
25   motion, and include what I consider the most relevant references in the body of this
26   Declaration.
27
28                                            12
     Case 2:16-cv-00237-JAK-GJS Document 132 Filed 07/15/19 Page 13 of 24 Page ID
                                       #:1248



1          23.     In the charts that I attach as Exhibit 2, and incorporate as relevant into the
2    body of this Declaration, I provide the following information:
3                        Term                                    Description
4       Attorney                                   The name of the attorney awarded the
5                                                  rate listed or, for the commercial
                                                   firms, their normal rates (or indicate if
6                                                  the individual identity is unknown)
7       Firm                                       The firm listed
8       Practice Yrs                               The years in practice at the time of the
                                                   award or, if it could be clearly
9
                                                   determined from the opinion or other
10                                                 available information, the years in
                                                   practice when the fee application was
11
                                                   made. In parentheses are the years of
12                                                 law school graduation
13      Rate                                       The rate awarded in the case of
                                                   awards, or normally charged for
14                                                 commercial firms
15      Year                                       The year of the award or the year of
                                                   the fee application if those rates were
16                                                 used.
17      Adjusted Rate                              An adjustment to the fee award to
18                                                 compensate for the passage of time,
                                                   the basis for which is described in
19                                                 ¶¶ 22-27 below.
20
21         24.     The name of the case in which the fee was awarded or, for commercial rates
22   (where applicable) filed for, is noted by the use of a superscript number next to the name

23   of the attorney. At the conclusion of the first set of charts in Exhibit 2 (and incorporated

24   as relevant if the reference is used in the body of this Declaration), the name and case

25   number, and/or Westlaw cite of the case is listed if the source is from a public filing. If

26
27
28                                           13
     Case 2:16-cv-00237-JAK-GJS Document 132 Filed 07/15/19 Page 14 of 24 Page ID
                                       #:1249



1    the source is not from a public filing, the non-public source is identified. 2 In the past, I
2    often attached documents not reported in Westlaw as exhibits. However, the total of those
3    now numbers several hundred pages, and so it has become less practical and useful to
4    attach them, and I have not done so. In the event the Court or opposing counsel wishes
5    me to provide them, I will do so
6           25.    The years of practice for an attorney are based on either information directly

7    provided by the source or, where it was not so provided, by checking the attorney’s

8    website or the California State Bar Member Search. In some cases, the year of admission

9    to the Bar may not be completely reliable because there may be reasons that an attorney’s
     years of admission to the California State Bar are less than the years of practice. For
10
     example, an attorney may have practiced in another state before California or may have
11
     delayed admission while clerking for a judge or for some other reason. Where the
12
     attorney graduated from a California law school, it is likely that s/he graduated the same
13
     year as the Bar admission.
14
            26.    With respect to my analysis of commercial rates in Table 3 of Exhibit 2, it is
15
     well established that civil rights rates were intended by Congress to be comparable to
16
     complex commercial litigation such as antitrust. See, e.g., Craft v. Cnty. of San
17
     Bernardino, 624 F. Supp. 2d 1113, 1122-23 (C.D. Cal. 2008) (“declarations establish that
18
     the hourly rates set are similar to those for attorneys of comparable skill and experience
19
     at the rates paid for complex federal litigation, which was Congress' intent for civil rights
20
     cases. See City of Riverside v. Rivera, 477 U.S. 561, 575-576, 106 S.Ct. 2686 (1986)
21
     (quoting Senate Report, at 6, U.S. Code Cong. & Admin. News 1976, p. 5913, supra,
22   (Congress intended civil rights fees to be comparable to that for ‘other types of equally
23   complex Federal litigation, such as antitrust cases’)”). I am aware of nothing to suggest
24
25
26
            2
27            So, for example, if the superscript uses the number “81” to designate the case, then the
     exhibit is maintained in my files as Exhibit 81.
28                                            14
     Case 2:16-cv-00237-JAK-GJS Document 132 Filed 07/15/19 Page 15 of 24 Page ID
                                       #:1250



1    that the legal work involved in the rates referenced in Table 3 is more complex than a
2    complex civil rights case.
3                                     ADJUSTMENT FACTOR
4          27.    In this declaration and in the rate charts attached as Exhibit 2, I use
5    “Adjusted Rates” to compare the rates requested in this case to the historical rate data that

6    I have presented. The “Adjusted Rate” is an inflation adjustment to show what a prior

7    rate would be equivalent to in 2018 adjusted for the passage of time. The adjustment is

8    based on the mean (numerical average) of the nation-wide Legal Services Component of
     the Consumer Price Index produced by the Bureau of Labor Statistics of the United States
9
     Department of Labor, which is reproduced by Dr. Michael Kavanaugh in his website for
10
     the “Updated Laffey Matrix.” The “Updated Laffey Matrix” has been cited, and relied on,
11
     by courts in D.C.3
12
           28.    I used an adjustment factor of 3% per annum. I reached this number by
13
     taking the average (mean) annual rate increase of the Legal Services CPI nationally for
14
     the years June 2008 to May 2019, which came to 3.0145% per year, and which I rounded
15
     down to 3%. See http://www.laffeymatrix.com/see.html. That this is a reliable and
16
     conservative national figure is confirmed by the fact that the inflation rate calculated for
17
     these years was significantly lower than the average inflation factor for the previous ten
18
     years, which was more than 4.5%, as reflected in the Updated Laffey Matrix.
19
20
21         3
              See Salazar v. Dist. of Columbia, 123 F. Supp. 2d 8, 13 (D.D.C. 2000); Smith v. Dist. of
22   Columbia, 466 F. Supp. 2d 151, 155 (D.D.C. 2006) (the use of the updated Laffey Matrix is
     reasonable and consistent with previous precedent from our Court of Appeals, as well as from
23   this Court in Salazar” and is “more accurate in that the calculation was based on
     increases/decreases in legal services rather than increase/decreases in the entire CPI”);
24
     McDowell v. District of Columbia, Civ. A. No. 00-594 (RCL), LEXSEE 2001 U.S. Dist. LEXIS
25   8114 (D.D.C. June 4, 2001) (“Plaintiffs may point to such evidence as an updated version of
     the Laffey matrix”); Salazar v. Dist. of Columbia, 750 F. Supp. 2d 70, 72 (D.D.C. 2011)
26   (affirming use of the adjusted rate based on the national legal services data for monitoring work
27   in the case, and rejecting Defendant’s contention that the United States Attorney’s matrix should
     be used instead).
28                                           15
     Case 2:16-cv-00237-JAK-GJS Document 132 Filed 07/15/19 Page 16 of 24 Page ID
                                       #:1251



1           29.    Other information indicates that the 3% inflation factor is an understatement
2    of the increase in rates over the past several years in major metropolitan areas. The 3%
3    adjustment is a national figure, and fees in urban large metropolitan areas likely have
4    risen more rapidly. Thus, for example, the Wall Street Journal reported in April 2013,
5    that, in “the first quarter of 2013, the 50 top-grossing U.S. law firms boosted their partner
6    rates by as much as 5.7%, billing on average between $879 and $882 an hour” and that,
7    in 2012, “legal fees in general rose 4.8% and associate billing rates rose by 7.4%,
8    according to a coming report by TyMetrix Legal Analytics, a unit of Wolters Kluwer, and
9    CEB, a research and advisory-services company. Those numbers are based on legal-

10   spending data from more than 17,000 law firms.” See Jennifer Smith, On Sale: the

11   $1,150-Per-Hour-Lawyer, Wall St. J., Apr. 9, 2013, at http://www.wsj.com/articles. A

12   2016 article reported an average billing rate increase of 3.2%. See Elizabeth Olson,
     Higher Fees Increase Law Firm Revenues by 4.1 Percent, N.Y. Times, Aug. 15, 2016, at
13
     www.nytimes.com/2016/08/16/business/dealbook/higher-fees-increase-law-firm-
14
     revenue-by-4-1-percent.html. According to a March 2017 release from Wolters Kluwer’s
15
     ELM Solutions and CEB, 2016 rates rose 7.3% at the associate level and 3.2% at the
16
     partner level. See also Forbes, July 7, 2016 (“According to data from CEB, the average
17
     hourly rate charged by major law firm partners nearly doubled since 2000”).4 These
18
     figures are considerably higher than the 3% adjustment factor that I have used.
19
            30.    The adjustment factor is important because it is not a valid comparison to
20
     take a fee from five years ago for, e.g., a ten-year lawyer and compare it to a fee
21
22          4
              See also, e.g., Hildebrandt Institute, Top Law Firms Still Tops in Rates, Billable Hours
23   at 22, January 10, 2013, available at http://hildebrandtblog.com/
     2013/01/10/top-law-firms-still-tops-in-rates-billable-hours (“A survey from The National Law
24
     Journal (NLJ) (registration required) found that median partner rates were up 4.5 percent from
25   2011 to $517 an hour in 2012, and the median associate rate rose 3.5 percent to $323, with
     hourly rates ranging from $130 to $1,285 and a median hourly rate of $432. This gibes with the
26   findings of the Major Lindsey & Africa (MLA) “Partner Compensation Survey 2012,” which
27   recorded an hourly rate range from $115 to $1,265 and an average partner billing rate of $584
     (up from $555 in 2010).”)
28                                            16
     Case 2:16-cv-00237-JAK-GJS Document 132 Filed 07/15/19 Page 17 of 24 Page ID
                                       #:1252



1    requested by a ten-year lawyer today because the five-year-old fee does not account for
2    the change in rates in today’s legal dollars. In other words, the adjustment factor is
3    simply a measure of inflation and the present value of money. In the same way that one
4    cannot rent a one-bedroom apartment in 2018 for the same monthly rate as a one-
5    bedroom apartment in 2013, one cannot hire a ten-year attorney in 2018 for the same rate
6    that was charged by a ten-year attorney in 2013.

7          31.    The adjustment factor is a tool to approximate what the current rate for an

8    attorney of the same years of experience would be awarded now, as opposed to when the

9    award was actually made. It is important to understand, when looking at rates awarded to
     the same attorney in previous cases that the adjustment factor does not account for
10
     increased experience or expertise. A five-year old award for a particular attorney must be
11
     adjusted for both inflation and increases in skill and experience. To illustrate the point,
12
     assume that attorney John Doe was awarded a fee in 2013 when he was a ten-year
13
     attorney. My Adjusted Rate for the 2013 award only accounts for what a similar ten-year
14
     attorney would receive today. It does not account for the fact that that John Doe is now a
15
     fifteen-year attorney with five more years’ experience. Since both the U.S. and
16
     California Supreme Courts have authorized payment of current rates to account for delay
17
     in payment, a simple inflation adjustment will not adequately compensate that attorney
18
     for the increased experience that s/he now has at the time of payment. Thus, it is to be
19
     expected that the current rate for attorneys who have received previous awards will be
20
     meaningfully above the adjusted rate based on a prior award.
21
           32.    I have spent the time I have explaining the adjustment factor used because,
22   in analyzing the rates, the only way to compare rates from prior years to the current year
23   rates requested by plaintiffs’ counsel in this case is to neutralize the effect of inflation and
24   market changes over time.
25         33.    I have at times been asked why I do not use generic surveys to determine
26   rates. The simple answer is that surveys do not provide the most useful information for
27   the relevant market. I principally rely on actual awarded rates in civil rights cases or class
28                                           17
     Case 2:16-cv-00237-JAK-GJS Document 132 Filed 07/15/19 Page 18 of 24 Page ID
                                       #:1253



1    action lodestar cross checks in civil rights cases because these are awards in the same
2    market, i.e., the market for Plaintiffs’ complex civil rights cases in the major markets in
3    California (Los Angeles and the Bay Area). See, e.g., Blum v. Stenson, 465 U.S. 886, 896,
4    104 S.Ct. 1541, 1547 (1984) (“the statute and legislative history establish that
5    ‘reasonable fees’ under § 1988 are to be calculated according to the
6    prevailing market rates in the relevant community”); Trevino v. Gates, 99 F.3d 911,

7    925 (9th Cir. 1996) (“the district court should not have relied on the rates paid by the City

8    to private attorneys for defending excessive force cases as a starting point for the

9    reasonable hourly rate....Private attorneys hired by a government entity to defend
     excessive force cases are not in the same legal market as private plaintiff's attorneys who
10
     litigate civil rights cases.”). The relevant community here is Plaintiffs’ lawyers in
11
     complex civil rights cases in Los Angeles (and, because rates in Northern California are
12
     comparable, Bay Area civil rights awards as well). Surveys do not reflect that market.
13
     Class actions and commercial rates for complex litigation are used as comparators
14
     because Congress intended civil rights awards to be comparable. See discussion in ¶ 25.
15
           34.    As reflected by Exhibit 2, the rates sought in this case are well within the
16
     range of the rates charged by attorneys of comparable experience in the Southern
17
     California area for complex federal and civil rights work. Below I address the rates
18
     sought in this case, and compare them to attorneys of comparable or lesser experience,
19
     skill and reputation seeking or charging comparable or lesser rates.
20
                 RATES FOR ATTORNEYS LITT, HOFFMAN AND SOBEL
21         35.    Below I list some relevant comparable rates from my Table 1 (Civil
22   Rights/Public Interest Awards and Lodestar cross-checks). Ms. Sobel, Mr. Hoffman and I
23   are attorneys ranging from 41-50 years’ experience. All have been recognized as Super
24   Lawyers for many years and are recognized as leading civil rights lawyers in California.
25   All have substantial class action experience, including with particular expertise in protest
26   class actions. The lodestar rates being used for them range from $1000-$1200 per hour.
27   (Carol Sobel, $1000; Paul Hoffman, $1050; Barry Litt, $1200; see ¶14.)
28                                          18
     Case 2:16-cv-00237-JAK-GJS Document 132 Filed 07/15/19 Page 19 of 24 Page ID
                                       #:1254



1          36.    Adjusted rates awarded in civil rights cases support these rates, as is
2    reflected in the Table 1 excerpts below. There are several awards for lawyers of
3    substantially less experience receiving comparable or greater rates in adjusted dollars. For
4    example, Jose Allen – an attorney at Skadden Arps – has been awarded over $1200 in
5    adjusted dollars in two reported civil rights cases (once as a 25 year attorney and once as
6    a 31 year attorney). As noted previously, complex civil rights litigation is most

7    appropriately compared to other complex litigation, including complex commercial

8    litigation, and should be compensated at similar rates. As I discuss immediately below,

9    when commercial rates are used as the measure, the rates requested here are clearly on
     the low side as the Table 3 excerpts below demonstrate.
10
                  Table 1: Civil Rights Lodestar Awards/Lodestar Crosschecks
11
      Attorney           Firm                Pract Yrs (Grad   Rate    Year              Adjusted
12                                           Yr)                                         Rate
                  24
13    Ian Herzog         Law Office of Ian   44 (1967)         $1,000 2011               $1,267
                         Herzog
14    Jose R. Allen  35
                         Skadden, Arps       31 (1985)         $1150 2016                $1,257
                      38
15    Barrett S. Litt    KMBL                49 (1969)         $1,150 2017               $1,220
                     4
      Jose R. Allen      Skadden Arps        25 (1985)         $930    2010              $1,213
16    Barrett S. Litt 40
                         KMBL                49 (1969)         $1,150 2018               $1,185
                      34
17    Barrett S. Litt    KMBL                45 (1969)         $975    2014              $1,130
                      4
      Sid Wolinsky       DRA*                49 (1961)         $835    2010              $1,089
18    Paul R. Fine  24
                         Daniels, Fine,      39 (1972)         $850    2011              $1,077
19                       Israel, Schonbuch &
                         Lebovits
20    Barrett S. Litt 6
                         Litt, Estuar &      40 (1969)         $800    2009              $1,075
21                       Kitson
                      13
      Sid Wolinsky       DRA*                51 (1961)         $860    2012              $1,058
22    Barrett S. Litt 8
                         Litt, Estuar &      43 (1969)         $850    2012              $1,045
23                       Kitson
                10
      Unnamed            Rosen Bien &        48 (1962)         $800    2010              $1,044
24                       Galvan
                      15
25    Barrett S. Litt    Litt, Estuar &      39 (1969)         $750    2008              $1,038
                         Kitson
26                    7
      Barrett S. Litt    Litt, Estuar &      38 (1969)         $725    2007              $1,034
27                       Kitson
28                                         19
     Case 2:16-cv-00237-JAK-GJS Document 132 Filed 07/15/19 Page 20 of 24 Page ID
                                       #:1255



1                   Table 1: Civil Rights Lodestar Awards/Lodestar Crosschecks
      Attorney             Firm                Pract Yrs (Grad   Rate    Year          Adjusted
2
                                               Yr)                                     Rate
3     Dan Stormer     8
                           HSKRR****           38 (1974)         $825    2012          $1,015
                        18
4     Bill Lann Lee        Lewis, Feinberg,    38 (1974)         $825    2012          $1,015
                           Lee, Renaker, &
5                          Jackson
                        24
6     Stephen Glick        Law Offices of      37 (1974)         $800    2011           $1,013
                           Stephen Glick
7     Paul L.              Schonbrun, de       33 (1976)         $750    2009           $1,008
                 6
8     Hoffman              Simone
      Mark                 ACLU                35 (1974)         $740    2009           $994
9     Rosenbaum     2

10    Christopher          Weill Gotschall     23 (1991)         $850    2014           $985
           29
      Cox
11    Larry Paradis13 DRA*                     27 (1985)         $800    2012           $984
12    Sanford J.           Rosen Bien &        46 (1962)         $700    2008           $969
              12
      Rosen                Galvan
13    Daniel B.            AFL*****            26 (1984)         $740    2010           $966
                  4
14    Kohrman
      Carol Sobel2         Law Ofc Carol       31 (1978)         $710    2009           $954
15                         Sobel
                         6
16    Carol A. Sobel Law Offices of            31 (1978)         $710    2009           $954
                           Carol Sobel
17
      Laurence             DRA*                26 (1985)         $730    2010           $952
               4
18    Paradis
19
20         37.    Although not justified on the merits, it is the case that rates for complex

21   commercial litigation in adjusted dollars are generally higher, often significantly higher,
     than awarded civil rights rates for attorneys of comparable or less experience, as the
22
     following chart demonstrates. The following commercial rates in adjusted dollars, many
23
     for attorneys with far fewer years of experience, substantially exceed the rates requested
24
     here, especially since only about 1/3 of those in the chart below have over 30 years’
25
     experience and the rates in adjusted dollars all exceed $1000 per hour.
26
27
28                                         20
     Case 2:16-cv-00237-JAK-GJS Document 132 Filed 07/15/19 Page 21 of 24 Page ID
                                       #:1256



1          Table 3: Commercial or Reported Standardized Rates Reflected in Select
                           Attorney Fee Awards, Declarations or Reports
2
      Atty                 Firm            Practice Yrs Rate        Year Adjusted
3                                          [Grad Yr]                     Rate
4     Thomas J.            Skadden Arps    40 (1971)     $1095     2011  $1,387
            82
      Nolan
5     Daniel Perry93       Milbank, Tweed 14 (2000)      $1135     2014  $1,316
6     Jason D.             Skadden Arps    18 (1993)     $1030     2011  $1,305
              82
      Russell
7     Unnamed92            Davis, Polk &                                 $1,290
8                          Wardwell        23 (1986)     $960      2009
                  92
      Unnamed              Davis, Polk &                                 $1,283
9                          Wardwell        19 (1990)     $955      2009
                     81
10    Marc Becker          Quinn Emanuel 24 (1988)       $1035     2012  $1,273
                  91
      Unnamed              Paul Hastings   36 (1974)     $940      2010  $1,226
11    Wayne Barsky      86
                           Gibson Dunn     26 (1983)     $905      2009  $1,216
                  85
12    Unnamed              Paul Hastings   33 (1978)     $940      2011  $1,191
      Gordon               O’Melveny       38 (1971)     $860      2009  $1,156
13    Kirscher  90
                           &Myers
                  92
14    Unnamed              O’Melveny &                                   $1,156
                           Myers           34 (1975)     $860      2009
15    Unnamed     92
                           Klee, Tuchin,                                 $1,142
16                         Bogdanoff, &
                           Stern           19 (1990)     $850      2009
17
      Arturo               MoFo            28 (1985)     $950      2013  $1,134
                  83
18    Gonzalez
      Daniel Kolkey86 Gibson Dunn          32 (1977)     $840      2009  $1,129
19                84
      Unnamed              Lieff Cabraser  42 (1970)     $900      2012  $1,107
20    Unnamed     84
                           Lieff Cabraser  38 (1974)     $900      2012  $1,107
                  11
21    Unnamed              Arnold & Porter 39 (1974)     $910      2013  $1,087
      Andrew               Fenwick & West 29 (1986)      $930      2014  $1,078
22    Bridges  98


23    Unnamed85            Paul Hastings   23 (1998)     $850      2011  $1,077
                  92
      Unnamed              Weil, Gotscahl                                $1,074
24                         & Manges        23 (1986)     $799      2009
25    Brian J.             Irell & Manella 25 (1983)     $775      2008  $1,073
                  89
      Hennigan
26    Unnamed92            Gibson Dunn &                                 $1,062
27                         Crutcher        25 (1974)     $790      2009

28                                     21
     Case 2:16-cv-00237-JAK-GJS Document 132 Filed 07/15/19 Page 22 of 24 Page ID
                                       #:1257



1          Table 3: Commercial or Reported Standardized Rates Reflected in Select
                       Attorney Fee Awards, Declarations or Reports
2
      Atty             Firm             Practice Yrs Rate       Year     Adjusted
3                                       [Grad Yr]                        Rate
4     Marcellus        Gibson Dunn      21 (1988)    $785      2009      $1,055
             86
      McRae
5     Delilah Vinzon93 Milbank, Tweed 12 (2002)      $900      2014      $1,043
6     Alejandro        O’Melveny        23 (1986)    $770      2009      $1,035
                 90
      Mayorkas         &Myers
7     Unnamed    92
                       Hennigan,                                         $1,021
8                      Bennett &
                       Dorman           30 (1979)    $760      2009
9     Unnamed    92
                       Pachulski, Stang                                  $1,008
10                     et al.           27 (1982)    $750      2009
                 92
      Unnamed          White & Case     24 (1985)    $750      2009      $1,008
11    Unnamed    92
                       Morrison &                                        $1,008
12                     Foerster         24 (1985)    $750      2009
      Victoria         Quinn Emanuel 13 (1999)       $815      2012      $1,002
13    Maroulis  81

14
15         38.    While I have used the terminology “rate requested” throughout this
16   Declaration, that term should be clarified. Because of the agreement to significantly
17   reduce the fees in this case, we are not requesting a lodestar award. Rather, we are
18   establishing what we believe are justifiable hourly rates in order to demonstrate that the
19   fee we are actually seeking is reasonable. (This fee, when work still to be submitted or
20   done is included, will be in the range of approximately 50% of the lodestar based on the
21   rates we provide.)

22         39.    The fees and costs exclusive of experts and mediations total $7,163.27 to

23   date (covering legal research, filing and copy charges, postage, deposition transcripts,

24   messenger, discovery tapes and the like. The expert charges total $12, 210 for police
     practices, sound and general damages experts.
25
           40.    Based on my prior experience in settling numerous class actions (see my
26
     CV), I anticipate that an additional 50-125 hours (exclusive of class administration) will
27
28                                         22
     Case 2:16-cv-00237-JAK-GJS Document 132 Filed 07/15/19 Page 23 of 24 Page ID
                                       #:1258



1    be spent between the attorneys’ fee motion, dealing with certain class issues or class
2    member inquiries, responses to objections if there are any, and the final approval motion
3    and final approval order. It is not possible to be more accurate because of unknown
4    circumstances that may arise, and the varying time needed depending on the existence
5    and state of objections. In addition, only my firm’s time is fairly current (i.e., through
6    July 9); the other attorneys’ time is through late 2018. Thus, the final tally of time will

7    include that absent time.

8          41.    Before submitting the Preliminary Approval motion and proposed Order, I

9    provided a copy of both to defense counsel, who indicated they have no disagreements
     with either and concur in entry of the proposed Preliminary Approval Order.
10
           I declare under penalty of perjury that the foregoing is true and correct.
11
           Executed on July 12, 2019, at Pasadena, California.
12
13
                                          __/s/ Barrett S. Litt_______________
14
                                            Barrett S. Litt
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                          23
     Case 2:16-cv-00237-JAK-GJS Document 132 Filed 07/15/19 Page 24 of 24 Page ID
                                       #:1259



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       2
